DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 is directed towards a “tangible computer readable storage medium”.  As the claim does not limit the scope of this computer-readable medium to be “non-transitory”, the scope can contain both transitory tangible computer readable storage media (such as a carrier wave or signal) and non-transitory tangible computer readable storage media (such as computer memory).  Note that a signal is “tangible” and thus the phrase tangible computer readable storage medium reasonably encompasses signals within its scope.  A transitory tangible computer readable storage medium is non-statutory because it does not fall within one of the statutory categories of patentable subject matter.  Since transitory computer-readable media fall within the scope of claim 19, it is rejected as being directed to non-statutory subject matter under 35 U.S.C. 101.  Claims 20-24 are also rejected since they depend from claim 19 and contain the same deficiency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 10, 12, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0244468 to Zhao in view of U.S. Patent Application Publication 2020/0029384 to Hong et al.

Regarding claim 1:
Zhao discloses a method implemented at a relay device in a communication network, comprising: 
determining whether a terminal device served by the relay device is to be handed over (see step 301 of Figure 3, for example; see also step 701 of Figure 7, for example; the source relay node determines whether to hand over (reselect) the terminal to another relay node); 
in response to determining that the terminal device is to be handed over, [sending a request for] local information to at least one candidate relay device, the local information of each candidate relay device comprising at least one of information associated with a backhaul link from the candidate relay device to a network device and slice configuration information of the candidate relay device (disclosed throughout; see step 704 of Figure 7, for example, which indicates that the selection of the target/destination relay node is based on local information (obtained assistance information - see paragraph 0282, for example); as indicated in paragraph 0284, the assistance information comprises at least information associated with a backhaul link from the candidate relay device to a network device (“the channel qualities or signal received strengths between the candidate relay terminals and the destination network node”); as indicated in paragraph 0287, the second assistance information is received from the candidate relay nodes; Zhao does not explicitly disclose the limitation that the source relay terminal obtains the local information by sending a request for it); and 
in response to receiving the local information from the at least one candidate relay device, determining, based on the local information, a candidate relay device for handover of the terminal device from the at least one candidate relay device (disclosed throughout; see paragraph 0297, for example, which indicates that the source relay node selects a target relay node from the candidate relay nodes based on the assistance/local information).
As noted above, Zhao is silent regarding the limitation that the local information is obtained by the source relay terminal sending a request for it.  However, Zhao discloses in 
Zhao does not disclose explicitly the limitation of the terminal device being served by a network slice supported by the relay device, the network slice corresponding to a configuration of a set of network functions in the communication network.  However, Hong discloses a similar method for determining a path reselection to another relay node (such as the IAB/relay nodes in Figure 10 and 13, for example).  In Hong, the reselection is based on factors including the slice/service type as disclosed in paragraphs 0299, 0302, and 0315-0321, for example.  Clearly, the UE/terminal in Hong is being service by a network slice supported by the relay device and corresponding to a configuration of a set of network functions in the communications network (such as eMBB, URLLC, and MIoT).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to use the concept of network slices or services supported by a terminal device.  The rationale for doing so 

Regarding claim 10:
Zhao discloses a relay device in a communication network, comprising: 
a processor (see processor 900 of Figure 9 and paragraphs 0345-0353, for example); and 
a memory storing instructions which, when executed by the processor, cause the relay device to perform acts comprising (see memory 920 of Figure 9 and paragraphs 0345-0353, for example): 
determining whether a terminal device served by the relay device is to be handed over (see step 301 of Figure 3, for example; see also step 701 of Figure 7, for example; the source relay node determines whether to hand over (reselect) the terminal to another relay node); 
in response to determining that the terminal device is to be handed over, [sending a request] for local information to at least one candidate relay device, the local information of each candidate relay device comprising at least one of information associated with a backhaul link from the candidate relay device to a network device and slice configuration information of the candidate relay device (disclosed throughout; see step 704 of Figure 7, for example, which indicates that the selection of the target/destination relay node is based on local information (obtained assistance information - see paragraph 0282, for example); as indicated in paragraph 0284, the assistance information comprises at least information associated with a backhaul link from the candidate relay device to a network device (“the channel qualities or signal received strengths between the candidate relay terminals and the destination network node”); as indicated sending a request for it); and 
in response to receiving the local information from the at least one candidate relay device, determining, based on the local information, a candidate relay device for handover of the terminal device from the at least one candidate relay device (disclosed throughout; see paragraph 0297, for example, which indicates that the source relay node selects a target relay node from the candidate relay nodes based on the assistance/local information).
As noted above, Zhao is silent regarding the limitation that the local information is obtained by the source relay terminal sending a request for it.  However, Zhao discloses in paragraph 0289 as well as paragraphs 0188 and 0225 mechanisms for obtaining the local information at a source terminal, involving the source terminal “requesting nodes adjacent thereto for feeding back the assistance information”.  See also paragraph 0276, for example, which describes the source relay terminal determining information from other devices by requesting the information.  That is, in other embodiments, the assistance/local information is obtained by requesting other nodes to send it.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to explicitly indicate that the source relay terminal sends a request to the candidate relay nodes for sending the assistance/local information.  The rationale for doing so would have been to enable the target relay nodes to determine when the information is required for a potential reselection to minimize the required network capacity that would be required if this information was constantly transmitted between the potential relay nodes.
 the terminal device being served by a network slice supported by the relay device, the network slice corresponding to a configuration of a set of network functions in the communication network.  However, Hong discloses a similar method for determining a path reselection to another relay node (such as the IAB/relay nodes in Figure 10 and 13, for example).  In Hong, the reselection is based on factors including the slice/service type as disclosed in paragraphs 0299, 0302, and 0315-0321, for example.  Clearly, the UE/terminal in Hong is being service by a network slice supported by the relay device and corresponding to a configuration of a set of network functions in the communications network (such as eMBB, URLLC, and MIoT).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to use the concept of network slices or services supported by a terminal device.  The rationale for doing so would have been to easily classify terminals and relay devices based on the network slice/service they support and to assign network resources (such as target relay devices) accordingly as suggested by Hong.

Regarding claim 19:
Zhao discloses a tangible computer readable storage medium comprising program code stored thereon which, when executed by an apparatus, cause the apparatus to (see Figure 9 and paragraphs 0345-0353, for example):
determine whether a terminal device served by the relay device is to be handed over (see step 301 of Figure 3, for example; see also step 701 of Figure 7, for example; the source relay node determines whether to hand over (reselect) the terminal to another relay node); 
in response to determining that the terminal device is to be handed over, [send a request for] local information to at least one candidate relay device, the local information of each candidate relay device comprising at least one of information associated with a backhaul link from the candidate relay device to a network device and slice configuration information of the candidate relay device (disclosed throughout; see step 704 of Figure 7, for example, which indicates that the selection of the target/destination relay node is based on local information (obtained assistance information - see paragraph 0282, for example); as indicated in paragraph 0284, the assistance information comprises at least information associated with a backhaul link from the candidate relay device to a network device (“the channel qualities or signal received strengths between the candidate relay terminals and the destination network node”); as indicated in paragraph 0287, the second assistance information is received from the candidate relay nodes; Zhao does not explicitly disclose the limitation that the source relay terminal obtains the local information by sending a request for it); and 
in response to receiving the local information from the at least one candidate relay device, determine, based on the local information, a candidate relay device for handover of the terminal device from the at least one candidate relay device (disclosed throughout; see paragraph 0297, for example, which indicates that the source relay node selects a target relay node from the candidate relay nodes based on the assistance/local information).
As noted above, Zhao is silent regarding the limitation that the local information is obtained by the source relay terminal sending a request for it.  However, Zhao discloses in paragraph 0289 as well as paragraphs 0188 and 0225 mechanisms for obtaining the local information at a source terminal, involving the source terminal “requesting nodes adjacent thereto for feeding back the assistance information”.  See also paragraph 0276, for example, 
Zhao does not disclose explicitly the limitation of the terminal device being served by a network slice supported by the relay device, the network slice corresponding to a configuration of a set of network functions in the communication network.  However, Hong discloses a similar method for determining a path reselection to another relay node (such as the IAB/relay nodes in Figure 10 and 13, for example).  In Hong, the reselection is based on factors including the slice/service type as disclosed in paragraphs 0299, 0302, and 0315-0321, for example.  Clearly, the UE/terminal in Hong is being service by a network slice supported by the relay device and corresponding to a configuration of a set of network functions in the communications network (such as eMBB, URLLC, and MIoT).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to use the concept of network slices or services supported by a terminal device.  The rationale for doing so would have been to easily classify terminals and relay devices based on the network slice/service they support and to assign network resources (such as target relay devices) accordingly as suggested by Hong.

Regarding claims 3, 12, and 21:
Zhao, modified, discloses the limitations wherein determining whether the terminal device served by the relay device is to be handed over comprises: 
receiving, from the terminal device, first channel quality of a channel between the terminal device and the relay device (see paragraphs 0267-0269 and 0273, for example); and 
in response to the first channel quality being lower than threshold quality, determining that the terminal device is to be handed over (see paragraphs 0267-0269 and 0273, for example).

Regarding claims 7 and 16:
Zhao, modified, discloses the limitations of parent claims 1 and 10 as indicated above.  Zhao does not disclose the limitations wherein the local information comprises the slice configuration information of the at least one candidate relay device, and wherein determining a candidate relay device from the at least one candidate relay device comprises: 
determining, based on the slice configuration information of the at least one candidate relay device, a candidate relay device supporting the network slice from the at least one candidate relay device for handover of the terminal device.  However, as noted above, Hong discloses a similar system which reselects a path to one or more relay devices based in part on the network slice information.  For example, in paragraphs 0299, 0302, and 0315-0321, a new relay node is selected only if it supports the network slice/service type information for the terminal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to determine the candidate relay device .

Claims 2, 4, 5, 11, 13, 14, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0244468 to Zhao in view of U.S. Patent Application Publication 2020/0029384 to Hong et al in view of U.S. Patent Application Publication 2018/0176811 to Delsol et al.

Regarding claims 2, 11, and 20:
Zhao, modified, discloses the limitations of parent claims 1, 10, and 19 as indicated above.  Zhao does not explicitly disclose the limitations of claims 2, 11, and 20 that determining whether the terminal device served by the relay device is to be handed over comprises: in response to receiving, from the terminal device, a first indication indicating that the terminal device is to be handed over, determining that the terminal device is to be handed over.  However, Delsol discloses a similar system for handing off from one relay device to another.  In Delsol, the terminal (such as UE 3-1 of Figure 3) sends a message (s435), which as indicated in paragraph 0153, includes information indicating that one of events R0-R6 has occurred.  As indicated throughout (see paragraphs 0087 and 0089, for example), these events trigger the transmission of a measurement report and also the start of the handover procedure, depending on the event.  Thus, Delsol discloses that the determining whether the terminal is to be handed over includes the relay device receiving an indication indicated that the terminal is to be handed over (such as one of the events) and then determining that the terminal is to be handed over.  It would 

Regarding claims 4, 13, and 22:
Zhao, modified, discloses the limitations of parent claims 3, 12, and 21 as indicated above.  Zhao does not explicitly disclose the limitations of claims 4, 13, and 22.  However, Delsol discloses a similar system for handing off from one relay device to another.  In Delsol, one of the events triggering a handover from one relay station to the next discloses the limitations of claims 4, 13, and 22 of wherein determining, in response to the first channel quality being lower than the threshold quality, that the terminal device is to be handed over comprises:
in response to the first channel quality being lower than the threshold quality, comparing the first channel quality with second channel quality of at least one channel between the terminal device and the at least one candidate relay device (see paragraph 0118, for example, which discloses the entering condition for event R1 including “RSRP of serving UE-R + Hyst<a threshold”; further, another step in the event R1 determination including “(UE-R RSRP+an offset value+Hyst)>RSRP of serving UE-R”; thus, the determination of whether to handover involves both determining that the first channel quality (of the serving relay (UE-R)) is ; and 
in response to the first channel quality being lower than the second channel quality, determining that the terminal device is to be handed over (as indicated throughout (see paragraphs 0087 and 0089, for example), these events trigger the transmission of a measurement report and also the start of the handover procedure, depending on the event).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to use the above conditions as part of event R1 to determine whether to handover the terminal to another relay.  The rationale for doing so would have been to ensure that a handover is determined when not only the channel quality with the serving cell is deteriorating, but the channel quality with at least one candidate will improve the situation.  Otherwise, the terminal may drop a non-ideal, but functioning connection and lose service.  

Regarding claims 5, 14, and 23:
Zhao, modified, discloses the limitations of parent claims 4, 13, and 22, as indicated above.  Zhao, modified, further discloses the limitations of claims 5, 14, and 23 of sending, to the terminal device, a second indication to enable the terminal device to send a measurement signal to the at least one candidate relay device, the measurement signal being measured by the at least one candidate relay device to determine the second channel quality; and receiving the second channel quality from the at least one candidate relay device.  Specifically, see paragraph 0286, which indicates that the quality information can be measured by the candidate relay terminals and fed back to the source relay terminal through the source terminal.  As .  

Allowable Subject Matter
Claims 6, 15, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,531,365 to Kaur et al discloses a method for optimizing relay communications.  
U.S. Patent Application Publication to Kamei et al discloses a method for reselection of relay nodes.
U.S. Patent Application Publication to Chen et al discloses a method for slice handover.
U.S. Patent Application Publication 
U.S. Patent Application Publication 2013/0022025 to Watanabe et al discloses a method for relay node handover.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 15, 2021